Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 1 of 10 PageID #: 319



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 DEBORAH J. CARUSO, the CHAPTER 7    )
 TRUSTEE for ITT EDUCATIONAL         )
 SERVICES, INC., ESI SERVICE CORP. and
                                     )
 DANIEL WEBSTER COLLEGE, INC.,       )
                                     )
                 Plaintiff,          )
      v.                             ) Case No. 1:18-cv-02182-JPH-TAB
                                     )
 KEVIN MODANY, JOHN E. DEAN, C. DAVID)
 BROWN II, JOANNA T. LAU, THOMAS I.  )
 MORGAN, JOHN VINCENT WEBER, JOHN F.)
 COZZI, SAMUEL L. ODLE, and JERRY M. )
 COHEN,                              )
                                     )
                 Defendants.         )


     Defendant Kevin Modany’s Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1)(A)

          Defendant Kevin Modany (“Modany”) by his undersigned counsel, respectfully provides

 the following initial disclosures pursuant to Federal Rule 26(a)(1) of the Federal Rules of Civil

 Procedure, based on information currently available to Modany.


   I.     Reservation of Rights

          By making these disclosures, Modany reserves all of his rights to (i) correct, amend,

 and/or supplement these disclosures should he become aware of additional relevant information,

 including through discovery and (ii) assert any applicable claim of privilege or protection from

 disclosure.

  II.     Disclosures Under Fed. R. Civ. P. 26(a)(1)(A)(i) (Individuals with information)

          The individuals listed below are likely to have discoverable information that Modany

 may use to defend against the claims of Deborah J. Caruso, as Chapter 7 Trustee, in this


DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 2 of 10 PageID #: 320



 adversary proceeding. The list of individuals in this section does not constitute a representation

 that the individuals are subject to Modany’s control or that they will be available for pre-trial

 discovery.

          a. Former ITT Employees

                       i. Former employees of ITT, including without limitation the following, may

              have discoverable information regarding, but not limited to, the allegations of the

              Complaint and Modany’s affirmative defenses, the operations and business of ITT,

              including information about ITT’s finances, potential strategic partnerships or

              transactions with third parties, ITT’s interactions with its accreditation body,

              Accrediting Council for Independent Colleges and Schools (“ACICS”) and with the

              Department of Education (“ED”):

                   •   Rocco F. Tarasi, III, former EVP and Chief Financial Officer
                       CNO Financial Group
                       11825 N. Pennsylvania St.
                       Carmel, Indiana
                       (317) 817-6100

                   •   Eugene W. Feichtner, former President and Chief Operating Officer

                       Current contact information unknown

                   •   Ryan L. Roney, former EVP, Chief Administrative and Legal Officer and
                       Secretary
                       Spartan Motors, Inc.
                       603 Earthway Blvd.
                       Bristol, Indiana 46507
                       (574) 848-2024

                   •   Angela K. Knowlton, SVP, Controller and Treasurer
                       MacAllister Machinery Co., Inc.
                       6300 Southeaster Ave, Suite A
                       Indianapolis, IN 46203


                   •   Glenn E. Tanner, EVP, Chief Marketing Officer

DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 3 of 10 PageID #: 321



                       Current contact information unknown

                   •   June M. McCormack, EVP

                       Current contact information unknown

          b. Former Members of Board of Directors of ITT

                       i. Former members of the Board of Directors of ITT, including without

              limitation the following, may have discoverable information regarding , but not

              limited to, the allegations of the Complaint and Modany’s affirmative defenses, the

              operations and business of ITT, including information about ITT’s finances, potential

              strategic partnerships or transactions with third-parties, ITT’s interactions with

              ACICS and the ED, and interactions between the Board of Directors of ITT and

              Modany:

                   •   John E. Dean c/o Bose McKinney & Evans LLP

                   •   C. David Brown II c/o Bose McKinney & Evans LLP

                   •   Joanna T. Lau c/o Bose McKinney & Evans LLP

                   •   Thomas I. Morgan c/o Bose McKinney & Evans LLP

                   •   John Vincent Weber c/o Bose McKinney & Evans LLP

                   •   John F. Cozzi c/o Bose McKinney & Evans LLP

                   •   Samuel L. Odle c/o Bose McKinney & Evans LLP

                   •   Jerry M. Cohen c/o Bose McKinney & Evans LLP

                       Bose McKinney & Evans LLP
                       111 Monument Cir #2700
                       Indianapolis, IN 46204
                       (317) 684-5000
                       Attn: V. Samuel Laurin
                             Greg Hahn



DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 4 of 10 PageID #: 322



          d. ITT’s Former Counsel, Advisors, and Consultants

                   The following former counsel, advisers and consultants to ITT may have

          discoverable information regarding, but not limited to, the allegations of the Complaint

          and Modany’s affirmative defenses, the operations and business of ITT, including

          information about ITT’s finances, potential strategic partnerships or transactions with

          third parties, ITT’s interactions with ACICS and the ED, and interactions between the

          Board of Directors of ITT and Modany:

                      David A. Given
                      Faegre Baker Daniels LLP
                      300 N. Meridian Street, Suite 2700
                      Indianapolis, IN 46204
                      Phone: (317) 237-1249

                      Janelle Blankenship
                      Faegre Baker Daniels LLP
                      300 N. Meridian Street, Suite 2700
                      Indianapolis, IN 46204
                       Phone: (317) 569-4881

                      Christine Long
                      Faegre Baker Daniels LLP
                      300 N. Meridian Street, Suite 2700
                      Indianapolis, IN 46204
                      Phone: (317) 569-4887

                      Michael Goldstein, Senior Counsel
                      Cooley LLP
                      1299 Pennsylvania Ave., Suite 700
                      Washington, DC 20004
                      Phone: (202) 776-2569

                      Blain Butner, Retired Partner
                      Cooley LLP
                      1299 Pennsylvania Ave., Suite 700
                      Washington, DC 20004




DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 5 of 10 PageID #: 323



                   Timothy J. Hatch
                   Gibson, Dunn & Crutcher LLP
                   333 South Grand Avenue
                   Los Angeles, CA 90071-3197
                   Phone: (213) 229-7368

                   Neil Meyer, Managing Director
                   Barclays Capital, Inc.
                   745 7th Avenue
                   New York, NY 10019

                   Ryan McNamara, Director
                   Barclays Capital, Inc.
                   190 S LaSalle Street
                   Chicago, IL 60603

                   Adam Nordin (Former Managing Director, Barclays)
                   Goldman Sachs Group, Inc.
                   71 S Wacker Dr #500
                   Chicago, IL 60606

                   Damien R. Zoubek
                   Cravath, Swaine & Moore
                   825 8th Avenue
                   New York, NY 10019
                   Phone: (212) 474-1846

                   Todd Noffke, Managing Director
                   Credit Suisse Group AG
                   AT&T Center, 227 W Monroe St.
                   Chicago, IL 60606
                   (312) 750-3000

                   Sam Shah (Former Managing Director, Credit Suisse)
                   Macquarie Group Limited
                   1 North Wacker Drive, Suite 2900
                   Chicago, IL 60606
                   Phone: (312) 660-9215

                   Raghu Velamati (Former Director, Credit Suisse)
                   Macquarie Group Limited
                   1 North Wacker Drive, Suite 2900
                   Chicago, IL 60606
                   Phone: (312) 660-9215




DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 6 of 10 PageID #: 324



          e. Potential Strategic Partners/Purchasers and Their Advisors

                   The following third-party entities (and individuals affiliated with such entities)

          may have discoverable information regarding, but not limited to, the allegations of the

          Complaint and Modany’s affirmative defenses, the operations and business of ITT,

          including information about ITT’s finances, potential strategic partnerships or

          transactions, and the ED’s communications with potential third-party strategic partners

          engaged in discussions with ITT:

                      James C. Carlisle, Managing Director
                      Thomas H. Lee Partners
                      100 Federal Street
                      Boston, MA 02110
                      Phone: (617) 227-1050

                      Dr. Arthur Snyder, President
                      The Indiana Institute of Technology
                      1600 E Washington Blvd
                      Fort Wayne, IN 46803
                      Phone: (800) 937-2448

                      Randall Barton, Former Chairman of Dream Center Education
                      Dream Center (currently in Receivership)
                      2301 Bellevue Ave.
                      Los Angeles, CA 90026
                      Phone: (213) 273-7000

                      Jahm Najafi, Founder and Chief Executive Officer
                      Najafi Companies
                      2525 E. Camelback Road
                      Phoenix, AZ 85016
                      Phone: (602) 476-0600

                      Dr. David Wright, President
                      Indiana Wesleyan University
                      4201 S. Washington St.
                      Marion, IN 46953
                      Phone: (866) 468-6498




DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 7 of 10 PageID #: 325



                       Thomas J. Snyder, Former President
                       Ivy Tech Community College of Indiana
                       50 West Fall Creek Parkway North Drive
                       Indianapolis, IN 46208
                       Phone: (888) 489-5463

          f. U.S. Department of Education

          The following individuals may have discoverable information regarding, but not limited

          to, the allegations of the Complaint and Modany’s affirmative defenses, the operations

          and business of ITT, including information about ITT’s finances, potential strategic

          partnerships or transactions with third parties, and ITT’s interactions with ACICS and the

          ED, including ITT’s relationship with the ED, ITT’s response to requests by the ED for

          information from ITT, communications between ACICS and the ED, the ED’s surety

          demands on ITT, and the ED’s communications with potential third-party strategic

          partners engaged in discussions with ITT.


                   •   Michael J. Frola, Director, Multi-Regional and Foreign Schools Participation
                       Division
                       400 Maryland Avenue, SW
                       Washington, D.C. 20202
                       (800) 872-5327

          g. Accrediting Council for Independent Colleges and Schools

                   The following individuals may have discoverable information regarding, but not

          limited to, the allegations of the Complaint and Modany’s affirmative defenses, the

          operations and business of ITT, including information about ITT’s finances, potential

          strategic partnerships or transactions with third parties, and ITT’s interactions with

          ACICS and the ED, including ITT’s relationship with the ACICS, ITT’s response to

          requests by ACICS for information from ITT, and communications between ACICS and

          the ED:


DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 8 of 10 PageID #: 326



                       Roger Williams, Executive in Charge
                       ACICS
                       750 First Street NE, Suite 980
                       Washington, DC 20002-4223
                       Phone: 202.336.6780
                       Fax: 202.842.2593

                   •   Anthony S. Bieda, Former Executive in Charge, ACICS

                       Current contact information unknown

                   •   Dr. Albert C. Gray, Former President and Chief Executive Officer, ACICS

                       Current contact information unknown

 III.     Disclosures under Fed. R. Civ. P. 26(a)(1)(A)(ii) (Documents, Electronically Stored
          Information, and Tangible Things)

          Modany may use the following documents, electronically stored information and tangible

 things – listed below by category – that are in his care, custody, or control (or the care, custody,

 and control of their agents) to support their defenses to the Trustee’s claims. Some or all of the

 documents, electronically stored information, and tangible things, despite being in Modany’s

 possession, custody, or control, are also in the possession, custody, or control of the Trustee.

              a. All pleadings and related papers filed in Deborah J. Caruso as Chapter 7 Trustee
                 for ITT Educational Services, Inc., et al. Plaintiff v. United States Department of
                 Education, United States Bankruptcy Court Southern District of Indiana,
                 Indianapolis Division, Adversary Proceeding No. 18-50271, whether filed in the
                 Bankruptcy Court or the District Court, and all documents attached thereto.

              b. Documents filed in and listed on the docket of the Debtors’ chapter 7 bankruptcy
                 cases, pending before the United States Bankruptcy Court for the Southern
                 District of Indiana at case number 16-bk-07207 (jmc) (the “Bankruptcy
                 Proceeding”).

              c. Documents produced by Modany and the other Defendants in response to
                 Trustee’s subpoena for production of documents pursuant to Federal Rule of
                 Bankruptcy Procedure 2004 in the Bankruptcy Proceeding.

              d. Documents regarding the corporate structure, management, and financial position
                 of the Debtors.



DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 9 of 10 PageID #: 327



              e. Documents, including drafts or amendments, evidencing the formation,
                 management, financial condition and operation of the Debtors.

              f. Documents, including communications with advisors and potential advisors,
                 regarding a potential restructuring of, or strategic or other transaction involving,
                 ITT, prior to the filing of the Bankruptcy Proceeding.

              g. Documents, including communications with third parties, regarding a potential
                 restructuring of, or strategic or other transaction involving, ITT, prior to the filing
                 of the Bankruptcy Proceeding, including without limitation potential strategic or
                 other transaction partners.

              h. Documents, including communications with former members of the Board of
                 Directors, regarding the operations, governance and financial condition of ITT
                 prior to the filing of the Bankruptcy Proceeding, including without limitation a
                 potential restructuring of, or strategic or other transaction involving, ITT,
                 including agendas and minutes of the Board or any subcommittee thereof.

              i.   The insurance policies described in Section V below and documents related
                   and/or associated with those policies.

              j.   Documents and communications regarding the liquidation of ITT during the
                   bankruptcy cases.

 IV.      Disclosures Under Fed. R. Civ. P. 26(a)(1)(A)(iii) (Computation of Damages)

          Not applicable.    The Defendant has not asserted a counterclaim in this proceeding.

 Although the Complaint seeks to equitably subordinate the general unsecured claim that Modany

 filed in the Bankruptcy Proceeding, the Complaint does not challenge the amount of the claim.

  V.      Disclosures Under Fed. R. Civ. P. 26(a)(1)(A)(iv) (Insurance Coverage)

          To the extent such policies are in its control and possession, Modany will make any such

 insurance agreement under which an insurance business may be liable to satisfy all or part of a

 possible judgment against them available to the Trustee for inspection and copying. Some or all

 of the policies are already in the possession, custody, or control of the Trustee.

              a. 2016 Federal Insurance Co. Executive Protection Portfolio Policy (Policy Period
                 3/21/2016 – 3/21/2017)




DB1/ 103743654.5
Case 1:18-cv-02182-JPH-TAB Document 33 Filed 05/09/19 Page 10 of 10 PageID #: 328



               b. 2016 Illinois National Insurance Co. Excess Edge Policy (Policy Period
                  3/21/2016 – 3/21/2017)

               c. 2016 XL Specialty Insurance Co. Cornerstone A-Side Management Liability
                  Insurance Policy (Policy Period 3/21/2016 – 3/21/2017)

               d. 2016 Freedom Specialty Insurance Co. Excess Insurance Policy (Policy Period
                  3/21/2016 – 3/21/2017)




 DB1/ 103743654.5
